DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,004,085.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim limitations of the instant invention are anticipated by the aforementioned US Patent.
In the case of anticipation, there need not be any motivational analysis, since, the claim limitations of the instant invention are encompassed by the above-mentioned US Patent.


In other words, the underlined limitations, that are the common limitations between the Instant invention and the issued Patent being similar, and are thought to be novel, however, the only difference being the section in the issued patent which is not underlined and it would not deviate the novelty of the invention.
Below, a tabular comparison, is indicative of such inclusion:

                  Application 17/316,589
                 US Patent 11,004,085
2. (New) A system comprising: 
at least one processor; and at least one memory having stored thereon computer program code that, when executed by the one or more processors, instructs the one or more processors to: receive a plurality of images of a document, each of the plurality of images having a respective perspective of the document;








 identify a feature of the document visible within each of the plurality of images, the feature having visual characteristics that differ based on at least one of a perspective at which the feature is viewed and a relative polarization at which the feature is viewed; 
and output, in response to comparing respective visual characteristics of the feature of the document in each of the plurality of images to corresponding expected visual characteristics of the feature of the document, an indication of verification of the document.
1. A system comprising: 
a document holder configured to receive a document; an image sensor directed toward the document holder; a polarized filter disposable between the image sensor and the document holder; a filter motor configured to rotate the polarized filter; one or more processors; and at least one memory having stored thereon computer program code that, when executed by the one or more processors, instructs the one or more processors to: control the filter motor to rotate the polarized filter; control the image sensors to capture a first plurality of images of the document within the document holder, each of the first plurality of images corresponding to a respective relative orientation of the polarized filter to the document; 
identify a first feature of the document within each of the first plurality of images, the first feature having visual characteristics that differ based on a relative orientation of the polarized filter to the first feature through which the first feature is viewed; 
and output, in response comparing respective visual characteristics of the first feature of the document in each of the first plurality of images to corresponding expected visual characteristics of the first feature for the document, an indication of a verification of the document.


Regarding claims 3-21, similar analysis as those presented for claim 2, with respect to claims 2-20, of the aforementioned US Patent are applicable.



Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,475,038
Although the claims at issue are not identical, they are not patentably distinct from each other because claim limitations of the instant invention are anticipated by the aforementioned US Patent.


In the case of anticipation, there need not be any motivational analysis, since, the claim limitations of the instant invention are encompassed by the above-mentioned US Patent.
In other words, the underlined limitations, that are the common limitations between the Instant invention and the issued Patent being similar, and are thought to be novel, however, the only difference being the section in the issued patent which is not underlined and it would not deviate the novelty of the invention.
Below, a tabular comparison, is indicative of such inclusion:

                  Application 17/316,589
                 US Patent 10,475,038
2. (New) A system comprising: 
at least one processor; and at least one memory having stored thereon computer program code that, when executed by the one or more processors, instructs the one or more processors to: receive a plurality of images of a document, each of the plurality of images having a respective perspective of the document;







 identify a feature of the document visible within each of the plurality of images, the feature having visual characteristics that differ based on at least one of a perspective at which the feature is viewed and a relative polarization at which the feature is viewed; 
and output, in response to comparing respective visual characteristics of the feature of the document in each of the plurality of images to corresponding expected visual characteristics of the feature of the document, an indication of verification of the document.
1. A system comprising: a document holder configured to receive a document; one or more cameras directed toward the document holder; one or more processors; and at least one memory having stored thereon computer program code that, when executed by the processor, instructs the processor to: control the one or more cameras to capture a plurality of images of the document within the document holder; 





identify a feature of the document within each of the plurality of images, the feature having visual characteristics that differ based on an angle at which the feature is viewed; determine, based on an identity of the document, expected visual characteristics of the feature for the document, the expected visual characteristics differing based on an angle at which the feature is viewed; compare, through image analysis, the respective visual characteristics of the feature of the document in each of the plurality of images to the expected visual characteristics of the feature for the document; and output, in response to the comparing, an indication of a verification of the document.


Regarding claims 3-21, similar analysis as those presented for claim 2, with respect to claims 2-19, of the aforementioned US Patent are applicable.









                                                 Prior Art of record


The Prior Art which are pertinent to Applicant’s invention but were not relied upon:

            Bataller (USPAP       2017/0206,409), recites, “systems, methods, devices, and other techniques for cognitive document classification. In some implementations, a computing device receives an image that shows a document, analyzes the image to identity visible features of the document, provides, to a classifies, data that characterizes the identified visible features of the document, determines, by the classifier and based on the data that characterizes the identified visible features of the document, a particular document type among a plurality of pre-defined document type, that corresponds to the document shown in the in image, and outputs an indication of die particular document type that corresponds to the document shown in the image.”.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Saturday, December 17, 2022